DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2016/0167725 to Kritzer et al. (Kritzer hereinafter) in view of US PGPub 2016/0076527 to Kennedy Lageson et al. (Lageson).
Regarding claim 1, Kritzer teaches a structure for engaging a bicycle in the form of a base (e.g. 75, Fig. 5) configured to be anchored to the ground and having a cutout (66) defined by side walls (70) and a top wall (78) such that a bicycle wheel can be positioned therein (see Fig. 5).  Kritzer does not teach a pump for inflating tires with air.  Lageson teaches a pump for inflating tires (e.g. paragraph 12) including a handle assembly (58, 78) with a piston rod (78) and handlebar (58), a tube (90) positioned within a body (14), a tube (114) slidably receiving the piston, a hose (26) connected to an air line (122) and extending from the body and having a head (34) configured to engage a nozzle of the tire.  Lageson teaches that the provision of the tube inside the housing protects it from damage and the elements (paragraph 4).  Therefore, it would have been obvious to one of ordinary skill in the art to provide a pump as taught by Lageson to the station of Kritzer in order to reliably provide compressed air for 
Regarding claim 2, Lageson teaches a top portion (22) connected to tabs (at 162) in the body (paragraph 25) by fasteners (paragraph 25, tamper proof bolts).
Regarding claim 3, Lageson teaches a ring (24) peripherally connected to an interior surface of the body.
Regarding claim 4, Lageson teaches an upper plate (92) and a lower plate (94).  
Regarding claim 6, Kritzer teaches a plate inside the cutout (that is, the end plate beneath which the notch 68 is formed).
Regarding claim 7, Lageson teaches a protective plate (342) on an exterior of the body which would have been obvious to add to the station of Kritzer in order to store the hose of the combined installation.
Regarding claim 8, Lageson teaches such a gauge (50) in an inflation pump (10).  Those of ordinary skill in the art will be aware of the advantage of providing such a gauge, namely providing knowledge of how fully inflated an attached tire or inflatable article has become.  Therefore, it would have been obvious to one of ordinary skill in the art to provide a pressure gauge as taught by Lageson to the pump of Chuang in order to provide knowledge of the inflation level of an attached tire.
Regarding claim 9, Lageson teaches these lines (122, 130, 138, 146) which take compressed air and distribute it from the outlet check valve (126) to the pressure gauge (50) and the nozzle (28).  Accordingly, in providing the pressure gauge of Lageson to the pump of the combination, it would further have been obvious to provide the first, second, third and fourth lines as taught by Lageson in order to distribute the compressed air to all necessary points therewithin.
Regarding claim 10, Kritzer teaches that the cutout extends through the base (Fig. 5).
Regarding claim 11, Kritzer teaches a structure for engaging a bicycle in the form of a base (e.g. 75, Fig. 5) configured to be anchored to the ground and having a cutout (66) defined by side walls (70) and a top wall (78) such that a bicycle wheel can be positioned therein (see Fig. 5).  Kritzer does not teach a pump for inflating tires with air.  Lageson teaches a pump for inflating tires (e.g. paragraph 12) including a handle assembly (58, 78) with a piston rod (78) and handlebar (58), a tube (90) positioned within a body (14), a tube (114) slidably receiving the piston, a hose (26) connected to an air line (122) and extending from the body and having a head (34) configured to engage a nozzle of the tire.  Lageson teaches a top portion (22) connected to tabs (at 162) in the body (paragraph 25) by fasteners (paragraph 25, tamper proof bolts).  Lageson teaches that the provision of the tube inside the housing protects it from damage and the elements (paragraph 4).  Therefore, it would have been obvious to one of ordinary skill in the art to provide a pump as taught by Lageson to the station of Kritzer in order to reliably provide compressed air for inflating tires of the bicycles stored therein.  Furthermore, in light of the teachings of Lageson regarding prevention of damage, it would have been obvious to either append the body (14) of Lageson to that of Kritzer or to combine the body of Kritzer with that of Lageson (14) in order to protect the pump components.
Regarding claim 12, Lageson teaches a ring (24) peripherally connected to an interior surface of the body.
Regarding claim 14, Kritzer teaches a plate inside the cutout (that is, the end plate beneath which the notch 68 is formed).
Regarding claim 15, Lageson teaches a protective plate (342) on an exterior of the body which would have been obvious to add to the station of Kritzer in order to store the hose of the combined installation.
Regarding claim 16, Lageson teaches such a gauge (50) in an inflation pump (10).  Those of ordinary skill in the art will be aware of the advantage of providing such a gauge, namely providing knowledge of how fully inflated an attached tire or inflatable article has become.  Therefore, it would have been obvious to one of ordinary skill in the art to provide a pressure gauge as taught by Lageson to the pump of Chuang in order to provide knowledge of the inflation level of an attached tire.
Regarding claim 17, Lageson teaches these lines (122, 130, 138, 146) which take compressed air and distribute it from the outlet check valve (126) to the pressure gauge (50) and the nozzle (28).  Accordingly, in providing the pressure gauge of Lageson to the pump of the combination, it would further have been obvious to provide the first, second, third and fourth lines as taught by Lageson in order to distribute the compressed air to all necessary points therewithin.
Regarding claim 18, Lageson teaches that the fittings of a hose may be provided in metal (paragraph 29).  Those of ordinary skill in the art will be aware of the well-known advantages of metals in this application, such as connection strength in a threaded connection.
Regarding claim 19, Lageson teaches such a sealing arrangement for the piston thereof (paragraph 9) in order to seal the working chamber of the pump.  Therefore, it would have been obvious to one of ordinary skill in the art to provide a piston head with two flexible gaskets as taught by Lageson in the pump of Chuang in order to seal the working chamber of the pump and thereby allow pumping of air for inflation.
Regarding claim 20, Kritzer teaches that the cutout extends through the base (Fig. 5).

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kritzer in view of Lageson as applied to claim 1 above, and further in view of US PGPub 2018/0202565 to Wang (Wang).
Regarding claims 5 and 13 simultaneously, the previously combined references teach the limitations of claims 1 and 11 from which these claims depend, but do not teach the limitation of upper 
Response to Arguments
Applicant’s arguments with respect to claim obviousness have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to the plates and cutout, the rejection has been modified to more plausibly combine the Kritzer and Lageson references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        4 November 2021